            Case 1:09-cr-00098-ELH Document 92 Filed 12/20/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                          :
                                                  :
               Respondent,                        :
                                                  :
       v.                                         :         Criminal No. 09-ELH-0098
                                                  :          Civil No. 17-cv-1836
TRENELL MURPHY,                                   :
                                                  :
               Petitioner.                        :
                                              ...oOo...

                   MOTION FOR EXTENSION OF TIME TO RESPOND
                      TO PETITIONER’S MOTION TO VACATE

       COMES NOW the United States of America, by and through undersigned counsel, and

hereby seeks a 60-day extension of time to respond to the Petitioner’s motion to vacate, and in

support whereof states as follows:

       1.      On June 30, 2017, the Petitioner filed a pro se motion to vacate his sentence

pursuant to 28 U.S.C. § 2255. 1 ECF 71. On July 6, 2017, the Court ordered the Government to

respond within sixty-days. ECF 72.

       2.      On October 31, 2017, C. Justin Brown, Esq. entered his appearance on behalf of

the Petitioner. ECF 79.

       3.      The parties have engaged, and continue to engage in discussions regarding the

posture of this case.   The parties continue to discuss a resolution in this matter. Therefore, the

Government is once again seeking a 60-day extension to respond to the Petitioner’s motion.



1
  This is the Petitioner’s second §2255 motion. The first Motion to Vacate Under §2255 was filed
on July 1, 2011. ECF 39. This Court denied the motion and denied a certificate of appealability
on April 1, 2014. ECF 70. There is no record that the court of appeals has authorized the filing
of a second or successive §22255 motion. See In re Vial, 115 F.3d 1192, 194 (4th Cir. 1997).
However, the Government is not seeking a ruling on this procedural issue at this time.
           Case 1:09-cr-00098-ELH Document 92 Filed 12/20/18 Page 2 of 3



      4.      Counsel for the Petitioner does not object.

      A proposed order is attached.

                                            Respectfully submitted,

                                            Robert K. Hur
                                            United States Attorney


                                       By:____/s/_______________________
                                            Patricia McLane
                                            Assistant United States Attorney
                                            36 South Charles Street
                                            Fourth Floor
                                            Baltimore, Maryland 21201
                                            (410) 209-4800

Filed ECF: December 20, 2018




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
            Case 1:09-cr-00098-ELH Document 92 Filed 12/20/18 Page 3 of 3



UNITED STATES OF AMERICA                         :
                                                 :
               Respondent,                       :
                                                 :
       v.                                        :           Criminal No. 09-ELH-0098
                                                 :            Civil No. 17-cv-1836
TRENELL MURPHY,                                  :
                                                 :
               Petitioner.                       :
                                             ...oOo...

                                             ORDER

       Having read and considered the Government’s motion for extension of time, and any

opposition thereto, and for good cause shown, IT IS HEREBY ORDERED that:

       (1)     The motion be and hereby is GRANTED;

       (2)     The United States shall have until February 20, 2018, in order to file its response

to the Petitioner’s Motion to Vacate; and

       (3)     The Clerk’s Office shall transmit a copy of this Order to Petitioner and counsel

for the United States.

       IT IS SO ORDERED this _________ day of December, 2018



                                                     ___________________________________
                                                     The Honorable Ellen L. Hollander
                                                     United States District Judge
